Citation Nr: 1443577	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  08-26 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include residuals of a right big toe injury, status post surgery.  

2.  Entitlement to a rating higher than 40 percent for service-connected degenerative disc disease, lumbar spine. 

3.  Entitlement to a compensable disability rating for right lower extremity radiculopathy associated with the service-connected lumbar spine disability.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent- Representative


WITNESS AT HEARING ON APPEAL

Appellant and K.C. 


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1981 to June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Regional Offices (ROs) of the Department of Veterans Affairs (VA).  

In an October 2005 rating decision, the RO in Reno, Nevada, extended a temporary total rating (TTR) for the service-connected lumbar spine disability and assigned a 40 percent rating, effective October 1, 2005.  The Veteran has disagreed with the 40 percent rating assigned for the lumbar spine disability.  See May 2006 rating decision.  

In a January 2008 rating decision, the RO in Nashville, Tennessee, inter alia, denied the Veteran's request to reopen a claim of service connection for a right foot fracture and also denied entitlement to TDIU.  In June 2008, the Veteran disagreed with the denial of those claims.  In August 2008, the RO issued a statement of the case addressing the claims, and the Veteran timely submitted a substantive appeal later that same month. 

During the pendency of the claim, jurisdiction of the Veteran's claims files was transferred to the RO in Nashville, Tennessee.  

In October 2009, the Veteran and her friend, K.C., testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is associated with the claims file.  

In November 2009, the Board issued a decision reopening the Veteran's claim of service connection for a right foot disorder.  The Board determined, however, that additional evidentiary development was needed with respect to the reopened claim, as well as the increased rating claims also on appeal and, thus, remanded the claims for such development.  All requested development was completed and the appeal has been returned to the Board for adjudication.  

While the appeal was in remand status, the Appeals Management Center (AMC) in Washington, DC, issued a January 2011 rating decision which granted service connection for right lower extremity radiculopathy associated with the service-connected lumbar spine disability and assigned an initial, noncompensable disability rating, effective May 6, 2010.  While the Veteran has not appealed the January 2011 rating decision with respect to the propriety of the rating assigned for her right lower extremity radiculopathy, such issue is part and parcel of her claim of entitlement to an increased rating for her lumbar spine disability, as the rating criteria governing the evaluation of such disabilities specifically indicate that that any associated objective neurologic abnormalities, should be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2013).  As such, that issue is included in this appeal, as reflected on the first page of this decision.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of additional VA treatment records associated with the record in June 2012, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  While the AOJ has not considered the additional VA treatment records in the first instance, the AOJ will have the opportunity to review such records in the readjudication of the Veteran's claims upon remand.

Finally, the Board notes that, while the Veteran previously was represented by the American legion, in January 2013, the Veteran granted a power-of-attorney in favor of Christopher Loiacono with the National Veterans Disability Advocates with regard to the claims on appeal.  The Veteran's current agent- representative has submitted written argument on her behalf.  Accordingly, the Board recognizes the change in representation.

The issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2013 statement from the Veteran's agent- representative.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

As noted in the Introduction, VA treatment records dated from November 2009 to May 2012 are contained in the Veteran's Virtual VA file, but have not been considered by the AOJ.  See supplemental statements of the case (SSOC) dated January and February 2011.  The Veteran has not submitted a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2013).  Hence, a remand is needed in order for the AOJ to consider this evidence in the first instance and for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. § 19.31.

With respect to the increased rating claims on appeal, review of the record shows the Veteran was most recently afforded a VA spine examination in May 2010.  During that examination, the VA physician documented the Veteran's lumbar spine range of motion, as well as her symptoms of right lower extremity radiculopathy.  The VA physician did not, however, discuss the functional impairment caused solely by the Veteran's service-connected lumbar spine and right lower extremity radiculopathy in order for the Board to determine if her service-connected disabilities prevent her from obtaining and maintain substantial gainful employment.  

In fact, review of the record shows that the physicians who conducted the January 2007 and November 2009 VA spine examinations also failed to discuss the functional impairment caused solely by the Veteran's service-connected lumbar spine and right lower extremity radiculopathy.  

Further, while the historical evidence reflects that the Veteran has a scar on her lumbar spine, the most recent VA examination does not contain any information or evidence regarding a lumbar spine scar.  See VA examination reports dated May 2005, January 2007, November 2009, and May 2010.  

In evaluating this claim, the Board notes that more than four years have passed since the Veteran was last afforded a VA examination.  Therefore, given the length of time that has passed since the last VA examination, the lack of a current medical opinion addressing the lumbar spine scar, and the lack of medical evidence addressing the functional impairment caused solely by the Veteran's service-connected lumbar spine and right lower extremity radiculopathy disabilities, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria and evidence addressing the functional impairment caused solely by the service-connected disabilities, is needed to render a fully informed decision as to the increased rating claims on appeal, including TDIU.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous); Friscia v. Brown, 7 Vet. App. 294 (1994) (VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on her ability to work).  

Finally, the Board notes that the evidentiary record contains VA outpatient treatment records dated from 1998 to 2012.  On remand, any outstanding VA treatment records dated from 2012 to the present should be obtained and associated with the record. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated from May 2012 to the present and associate them with either the paper or paperless claims file (Virtual VA or VBMS).  Duplicate treatment records need not be associated with the record.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e) regarding Federal records.

2.  Provide the Veteran an additional opportunity to identify and provide authorization and consent to obtain additional available private treatment records related to her claimed right foot disorder and her service-connected lumbar spine and right lower extremity radiculopathy disabilities.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e) regarding private records.

3.  Once all records have been associated with the claims file, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, schedule the Veteran for an appropriate VA examination so as to determine the current level of severity of her lumbar spine disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

a. The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar spine disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

b. The examiner should also state whether the Veteran's service-connected lumbar spine disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment or any other neurologic disability as a result of her lumbar spine disability.  

The examiner must provide adequate information and evidence regarding the Veteran's right lower extremity radiculopathy, for which service connection has been established, including which nerves are involved and the extent of the impairment.  If a separate peripheral nerves examination is deemed necessary to properly evaluate the service-connected right lower extremity radiculopathy, the Veteran should be afforded such examination.  

c. The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

d. The examiner should provide a detailed description of any scar(s) associated with the service-connected lumbar spine disability, to include, but not limited to, the following: the measurements of the length and width of the scarring, as well as the areas of the scars in terms of square inches or square centimeters; whether the scarring is superficial (not associated with underlying soft tissue damage); whether the scarring is unstable (frequent loss of covering of skin over scar); whether the scarring is painful on examination; and whether the scar results in limited motion or other limitation of function of an affected body part.  If so, the examiner should describe in detail the limitation(s), and the extent and severity thereof.  If the scarring does not cause limited motion or other limitation of function of an affected body part, the examiner should specifically state so.

e. Finally, in order for the Board to determine if the Veteran's service-connected lumbar spine and right lower extremity radiculopathy disabilities, either singularly or jointly, render her unemployable, the examiner must comment on the functional impairment caused solely by her service-connected disabilities.  

A rationale must be provided for any opinion provided.  

4.  After all of the above actions have been completed, readjudicate the claims on appeal.  If the claims remain denied, issue to the Veteran and her representative a supplemental statement of the case that addresses all evidence added to the record since the January and February 2011 SSOCs, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed and she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



